Exhibit 10.1

 

May 13, 2014

 

Andrew Rees

Via email

 

Re:  Offer of Employment by Crocs, Inc.

 

Dear Andrew:

 

I am very pleased to confirm our offer to you of full-time employment with
Crocs, Inc., a Delaware corporation (the “Company”), in the position of
President with principal responsibilities for the Crocs brand. You will
initially report to the Company’s Board of Directors (the “Board”) and initially
serve as the Company’s principal executive officer until such time as the Board
appoints a permanent Chief Executive Officer. The terms of our offer and the
benefits currently provided by the Company are as follows:

 

1.                 Starting Salary. Your starting salary will be $700,000 per
year (as adjusted from time to time, your “Base Salary”), less all applicable
deductions required by law, which shall be payable at the times and in the
installments consistent with the Company’s then current payroll practice. Your
Base Salary is subject to periodic review and adjustment in accordance with the
Company’s policies as in effect from time to time.

 

2.                 Signing Bonus. The Company will pay you a one-time signing
bonus in the amount of $200,000, less deductions required by law (the “Signing
Bonus”). The Signing Bonus will be paid on the first regularly scheduled payroll
date after June 9, 2014. Should you resign your employment with the Company for
any reason, prior to the one-year anniversary of your June 9, 2014 start date
with the Company (the “Start Date”), you will be required to repay the Company
the full amount of the Signing Bonus. For avoidance of doubt, you shall not be
required to repay the Signing Bonus in the case of your death or “Disability”
(as defined in the Company’s 2007 Equity Incentive Plan (the “2007 Plan”) prior
to the one-year anniversary of your Start Date.

 

3.                 Annual Incentive Compensation.  You will be eligible to
participate in the Company’s annual bonus plan, subject to the terms and
conditions of the then current annual bonus plan and on a basis at least as
favorable as generally applicable to the other senior executives of the
Company.  The target value of your annual bonus shall be no less than 100% of
your Base Salary. All annual bonus plan awards shall be governed by the terms
and conditions, and subject to any performance metrics, established by the
Compensation Committee of the Board (the “Compensation Committee”) for the
Company’s then-current annual bonus plan.  Subject to your continued employment
through 2014, you will be entitled to participate in the current annual bonus
plan for senior executives of the Company and earn a bonus subject to
satisfaction of the 2014 annual bonus plan performance metrics established by
the Compensation Committee; provided however, that for 2014 only you will be
guaranteed payment of a bonus equal to at least the pro rata share of 100% of
your Base Salary based on the number of days you are employed by the Company in
2014. This 2014 bonus will be paid not later than March 15, 2015. Should the
Company terminate your employment for “Cause” (as defined in the 2007 Plan) or
should you resign your employment with the Company for any reason other than
your

 

--------------------------------------------------------------------------------


 

death or Disability during 2014, in any such case, you will not earn and you
will not be paid any bonus for 2014.

 

4.                 Long-Term Incentive Awards.

 

(a)  2014 Time-Vesting RSU Award.  Subject to approval of the Compensation
Committee and effective on your Start Date, you will be granted an award of
restricted stock units (the “Time-Vesting RSU Award”) representing the
opportunity to acquire a number of shares of the Company’s common stock equal to
$197,534 divided by the closing price of the Company’s common stock on the date
immediately preceding your Start Date and subject to the terms and conditions of
the 2007 Plan and an award agreement between you and the Company in the form
approved by the Compensation Committee. The right to settlement of the
Time-Vesting RSU Award will be subject to your continued service over the
vesting period (vesting in three equal installments on each of the first three
anniversaries of your Start Date except as provided in paragraph 6(b)), the
restrictions set forth in the 2007 Plan and the award agreement, and compliance
with applicable securities and other laws.

 

(b)  Sign-on Performance-Vesting RSU Award.  Subject to approval of the
Compensation Committee and effective on your Start Date, you will be granted an
award of performance-vesting RSUs (the “Performance-Vesting RSU Award”)
representing the opportunity to acquire a number of shares of the Company’s
common stock equal to $3,500,000 divided by the 30 trading day volume weighted
average per share trading price of the Company’s common stock as of the public
announcement of your hiring by the Company (the “Starting Price”), subject to
the terms and conditions of the 2007 Plan and an award agreement between you and
the Company in the form approved by the Compensation Committee. The vesting of
the Performance-Vesting RSU Award will be subject to the following conditions in
each case subject to your continued service over such period (except as provided
below), the restrictions set forth in the 2007 Plan and the award agreement, and
compliance with applicable securities and other laws:

 

(i) the Performance-Vesting RSU Award will vest in full if, between the first
and fourth anniversaries of your Start Date, the Company’s common stock during
any consecutive 30-trading day period has a volume weighted average per share
trading price equal to at least 100% greater (“2x Performance Condition”) than
the Starting Price;

 

(ii) if the 2x Performance Condition has not been satisfied by the fourth
anniversary of your Start Date, then 40% of the Performance-Vesting RSU Award
will vest if, at any time during the three-month period ending on the fourth
anniversary of your Start Date, the Company’s common stock has a 30 trading day
volume weighted average per share trading price equal to at least 75% greater
(the “1.75x Performance Condition”) than the Starting Price; and

 

(iii) if neither the 2x Performance Condition nor the 1.75x Performance
Condition have been satisfied by the fourth anniversary of your Start Date, then
20% of the Performance-Vesting RSU Award will vest if, at any time during the
three-month period ending on the fourth anniversary of your Start Date, the
Company’s common stock has a 30

 

2

--------------------------------------------------------------------------------


 

trading day volume weighted average per share trading price equal to at least
50% greater (the “1.5x Performance Condition”) than the Starting Price.

 

Should the Company terminate your employment without Cause or should your
employment terminate as a result of death or Disability (each, a “Qualifying
Termination”) prior to the fourth anniversary of your Start Date at a time when
the Performance-Vesting RSU Award is unvested, then, conditioned on your
executing and not revoking a general release of all claims, in a form
substantially similar to Exhibit A hereto, that becomes effective and
irrevocable no later than the 60th day following your “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder), a pro-rated percentage of the
Performance-Vesting RSU Award shall remain outstanding and eligible to vest as
follows:

 

(x) if a Qualifying Termination occurs prior to the fourth anniversary of your
Start Date and prior to satisfaction of the 2x Performance Condition, then a
pro-rated percentage of the Performance-Vesting RSU Award shall remain
outstanding and eligible to vest in full if and when the 2x Performance
Condition is satisfied prior to the fourth anniversary of your Start Date, with
such pro-rated percentage equal to the number of full months to have elapsed
between your Start Date and the date of such Qualifying Termination divided by
48; and

 

(y) if a Qualifying Termination occurs prior to the fourth anniversary of your
Start Date and prior to satisfaction of the 2x Performance Condition, then a
pro-rated percentage of the Performance-Vesting RSU Award shall remain
outstanding and eligible to vest upon the fourth anniversary of your Start Date
at a 20% level (subject to further proration) if the 1.5x Performance Condition
is satisfied or at a 40% level (subject to further proration) if the 1.75x
Performance Condition is satisfied, in each case, at any time during the
three-month period ending on the fourth anniversary of your Start Date, with
such pro-rated percentage equal to the number of full months to have elapsed
between your Start Date and the date of such Qualifying Termination divided by
48.

 

(c)  Future Long-Term Incentive Awards.  For calendar years after 2014, you will
be eligible to participate in the Company’s long-term incentive plan (“LTIP”),
subject to the terms and conditions of the then current LTIP and on a basis at
least as favorable as generally applicable to the other senior executives of the
Company.  The target value of your LTIP award shall be no less than $700,000,
except that the target value of your 2015 LTIP award only shall be $897,534. 
All awards shall be governed by the terms and conditions, the provisions of
paragraph 6(b), and subject to any performance metrics, established by the
Compensation Committee for the Company’s then-current LTIP.  Currently, the LTIP
awards are granted 50% in the form of time-vesting restricted stock units and
50% in the form of performance-vesting restricted stock units.

 

5.              Benefits.  You will be entitled to participate in all employee
benefit plans and programs and executive perquisites and incentives generally
available to and on terms no less favorable than similarly situated senior
executive employees of the Company, to the extent that you meet the eligibility
requirements for each individual plan or program. Your participation in

 

3

--------------------------------------------------------------------------------


 

any such plan or program will be subject to the provisions, rules, and
regulations of, or applicable to, the plan or program. The Company provides no
assurance as to the adoption or continuation of any particular employee benefit
plan or program.

 

6.                 Termination of Employment Not in Connection with a Change in
Control.

 

(a)  Should the Company terminate your employment without Cause or you resign
for Good Reason (as defined below), and conditioned on your executing and not
revoking a general release of all claims in a form substantially similar to
Exhibit A, that becomes effective and irrevocable no later than the 60th day
following your “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder),
the Company will pay you an amount equal to your then-current Base Salary plus
your then-current target annual bonus in a single lump sum 6 months following
your separation from service or, if earlier, 30 days after the date of your
death.

 

For purposes of this letter “Good Reason” means any of the following conditions
arising during your term of employment without your consent:

 

(i)  a material diminution in your responsibilities, authority or duties, other
than in connection with the appointment of a new chief executive officer of the
Company;

 

(ii)  a reduction in your base salary (unless such reduction is part of an
across the board uniformly applied reduction affecting all senior executives and
does not exceed the average percentage reduction for all such senior executives
and such reduction does not exceed 10% in any one year);

 

(iii)   a reduction in your incentive or equity compensation opportunity such
that it is materially less favorable than those provided generally to other
senior executive officers; or

 

(iv)   removal from the position of President of the Crocs brand.

 

Provided, however, that “Good Reason” will not exist unless you have first
provided written notice to the Company of the occurrence of one or more of the
conditions under clauses (i) through (iv) above within 180 days of the
condition’s occurrence, and such condition(s) is (are) not fully remedied by the
Company within 30 days after the Company’s receipt of written notice from you.

 

(b)  Upon a Qualifying Termination or your resignation for Good Reason and
conditioned on your executing and not revoking a general release of all claims
in a form acceptable to the Company, that becomes effective and irrevocable no
later than the 60th day following your “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder):  (i) your outstanding time-vesting equity awards that
would otherwise have vested in the calendar year of your Qualifying Termination
(and any performance-vesting equity awards for which the performance metrics
have already been satisfied prior to the Qualifying Termination, other than the
Performance-Vesting RSU Award) shall vest based on the number of full months
that have elapsed since the

 

4

--------------------------------------------------------------------------------


 

later of (A) the grant date of the applicable equity award and (B) the most
recent vesting date of such equity award divided by 12; and (ii) a pro-rated
percentage of your performance-vesting equity awards (other than the
Performance-Vesting RSU Award) for which the performance period remains open at
the time of the Qualifying Termination shall remain outstanding and eligible to
vest if the applicable performance metrics are satisfied for such
performance-vesting equity awards by the end of the applicable performance
period, with such percentage equal to the number of full months that have
elapsed between the grant date of such award and the Qualifying Termination
divided by 24.  The Compensation Committee shall adjust the pro-ration
methodology to reflect the actual vesting periods applicable to each future LTIP
award. To the extent an award provides deferred compensation subject to
Section 409A of the Internal Revenue Code, as amended (“Section 409A”),
including by reason of the pro rata vesting described in this Paragraph 6(b)
such award will be paid at the same time and in the same form as it would have
been paid had no such separation from service occurred.  Notwithstanding the
foregoing, if the provisions of the 2007 Plan would provide greater vesting in
the event of your termination of employment as a result of death or Disability,
then the provisions of the 2007 Plan shall control. Further, for equity awards
in the form of options or stock appreciation rights, the portion of the award
that vests under this paragraph 6(b) shall be treated as exercisable immediately
prior to the termination of employment as a result of death or Disability.

 

7.                 Change in Control Plan. So long as the Company maintains the
Company’s Change in Control Plan (the “CIC Plan”), you will be eligible to
participate in the CIC Plan with a Severance Payment Percentage of 250%, subject
to the terms and conditions of the CIC Plan.

 

8.                 Confidentiality.  As an employee of the Company, you will
have access to certain confidential information of the Company and you may,
during the course of your employment, develop certain information or inventions
that will be the property of the Company. To protect the interests of the
Company, this offer of employment is contingent upon your signing the Company’s
standard employee confidentiality agreement. The Company hereby directs you not
to bring with you any confidential or proprietary material of any former
employer or other entity or to violate any other obligations you may have to any
former employer or other entity. You represent that your signing of this offer
letter, the agreements concerning equity awards granted to you and the Company’s
confidentiality agreement, and your commencement of employment with the Company,
will not violate any agreement currently in place between yourself and current
or past employers or other entities.

 

9.                 Conflict of Interest. Prior to starting employment, you will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes,
directly or indirectly, with the Company. During the period that you render
services to the Company, you agree to not engage in any employment, business or
activity that is in any way competitive with the business or proposed business
of the Company or that is reasonably likely to materially interfere with the
performance of your job duties or create a conflict of interest. You will not
assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company. You will be responsible to comply with the Company’s Business Code of
Conduct and Ethics and any other Company policies regarding conflicts of
interest, at all times during employment.

 

5

--------------------------------------------------------------------------------


 

10.          Noncompetition and Nonsolicitation.

 

(a)  During the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or indirectly, engage
in, whether as an owner, consultant, employee, or otherwise, (i) activities
competitive with the business activities of the Company in any state, province
or like geography where the Company conducted business during your employment
with the Company (the “Territory”) or (ii) form or assist others in forming, be
employed by, perform services for, become an officer, director, member or
partner of, or participant in, or serve as a consultant or independent
contractor to, invest in or own any interest in (whether through equity or debt
securities), assist (financially or otherwise) or provide counsel or assistance
to any person or entity engaged in business that competes with the Company in
the Territory.  Notwithstanding anything in this offer letter to the contrary,
you may hold, purchase or otherwise acquire up to three percent (3%) in any
class of securities of a company if such securities are traded on a national
securities exchange or in the over-the-counter market so long as you hold such
securities as a passive investment and do not take an active part in the
management or direction of such company.

 

(b)  During the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not
without the prior written consent of the Company, directly or indirectly,
solicit to hire or hire or attempt to solicit to hire or hire, or take any other
steps to cause to be offered employment or other positions or roles, either on a
full time, part-time or consulting basis, any person who worked as an employee,
consultant or contractor of the Company or its affiliates at any time in the six
months preceding the date your employment terminated and with whom you had
regular contact during the one-year period preceding the termination of your
employment with the Company. The restrictions set forth in this paragraph shall
not prohibit any form of general advertising or solicitation that is not
directed at a specific person or entity.

 

(c)  During the time you are employed and for a period of one year following
your termination from employment with the Company for any reason, you will not,
without the prior written consent of the Company, directly or
indirectly, (i) solicit, induce, divert, appropriate or accept business of the
type in which the Company engaged during your employment on behalf of any other
person or entity or (ii) attempt to solicit, induce, divert, appropriate or
accept, on behalf of any person or entity, any customer or actively sought
prospective customer of the Company with whom you have had contact, whose
dealings with the Company have been supervised by you or about whom you have
acquired confidential information, in the course of your employment.

 

(d)  You agree that the foregoing restrictions are reasonable, will not preclude
you from finding gainful employment, and are necessary to protect the goodwill,
confidential information, and other protectable business interests of the
Company. You further agree that the Company would suffer irreparable harm and
has no adequate remedy of law should you violate these restrictions and agrees
that injunctive relief, in addition to any other damages or relief available to
the Company, is appropriate and necessary to protect the Company’s interests.

 

(e)  You acknowledge that the covenants set forth in Paragraphs 8, 9 and 10(a),
(b) and (c) impose a reasonable restraint on you in light of the business and
activities of the

 

6

--------------------------------------------------------------------------------


 

Company. You acknowledge that your expertise is of a special and unique
character which gives this expertise a particular value, and that a breach of
Paragraphs 8, 9 or 10(a),(b) or (c) above by you will cause serious and
potentially irreparable harm to the Company. You therefore acknowledge that a
breach of any of the provisions in Paragraphs 8, 9 or 10(a),(b) or (c) above by
you cannot be adequately compensated in an action for damages at law, and
equitable relief would be necessary to protect the Company from a violation of
this letter agreement and from the harm which this letter agreement is intended
to prevent. By reason thereof, you acknowledge that the Company is entitled, in
addition to any other remedies it may have under this letter agreement or
otherwise, to seek preliminary and permanent injunctive and other equitable
relief to prevent or curtail any breach of Paragraphs 8, 9 or 10(a),(b) or (c)
of this letter agreement. You acknowledge, however, that no specification in
this offer letter of a specific legal or equitable remedy may be construed as a
waiver of or prohibition against pursuing other legal or equitable remedies in
the event of a breach of this offer letter by you. In the event of a breach or
violation by you of any of the provisions of Paragraphs 8, 9 or 10(a),(b), or
(c) above, the running of the term shall be tolled with respect to you during
the continuance of any actual breach or violation.

 

(f)  In the event that any provision or term of Paragraphs 10(a),(b) or
(c) above, or any word, phrase, clause, sentence or other portion thereof
(including, without limitation, the geographic and temporal restrictions and
provisions contained in this Paragraph 10 is held to be unenforceable or invalid
for any reason, such provision or portion thereof will be modified or deleted in
such a manner as to be effective for the maximum period of time for which
it/they may be enforceable and over the maximum geographical area as to which
it/they may be enforceable and to the maximum extent in all other respects as to
which it/they may be enforceable. Such modified restriction(s) shall be enforced
by the court or adjudicator. In the event that modification is not possible,
because each of your obligations in Paragraphs 10(a),(b) or (c) above is a
separate and independent covenant, any unenforceable obligation shall be severed
and all remaining obligations shall be enforced.

 

11.          At Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without Cause, subject to the terms set forth in this offer
letter. In addition, the Company may change your compensation, benefits, duties,
assignments, responsibilities, location of your position, and any other terms
and conditions of your employment, at any time to adjust to the changing needs
of the Company, subject to the terms of this offer letter. Any statements or
representations to the contrary (and any statements contradicting any provision
in this offer letter) are ineffective. Further, your participation in any stock
incentive or benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time. Any modification or change in your
at will employment status may only occur by way of a written employment
agreement signed by you and a duly authorized member of the Board.

 

12.          Background Check. This offer of employment is contingent upon
successful completion of a background check.

 

7

--------------------------------------------------------------------------------


 

13.          Section 409A.

 

(a) This offer letter (and the payments and benefits provided hereunder) are
intended to comply with the requirements of Section 409A or an exemption or
exclusion therefrom and, with respect to amounts that are subject to
Section 409A, shall in all respects be administered in accordance with
Section 409A.  Any payments that qualify for the “short-term deferral”
exception, the “involuntary separation” exception or another exception under
Section 409A shall be paid under the applicable exception.  Each payment of
compensation under this offer letter shall be treated as a separate and distinct
payment of compensation for purposes of Section 409A and the right to a series
of installment payments under this offer letter shall be treated as a right to a
series of separate and distinct payments.  All payments of nonqualified deferred
compensation subject to Section 409A to be made upon a termination of employment
under this offer letter may only be made upon a “separation from service” under
Section 409A.  In no event may you, directly or indirectly, designate the
calendar year of any payment under this offer letter.

 

(b) Notwithstanding any other provision of this offer letter to the contrary, if
you are considered a “specified employee” for purposes of Section 409A (as
determined in accordance with the methodology established by the Company as in
effect on your date of termination), any payment that constitutes nonqualified
deferred compensation within the meaning of Section 409A that is otherwise due
to you under this offer letter during the six (6) month period following your
separation from service (as determined in accordance with Section 409A) on
account of your separation from service shall be accumulated and paid to the you
on the first business day after the date that is six months following your
separation from service (the “Delayed Payment Date”).  You shall not be entitled
to interest or any other earnings on any cash payments so delayed from the
scheduled date of payment to the Delayed Payment Date.  If you die during the
postponement period, the amounts and entitlements delayed on account of
Section 409A shall be paid to the personal representative of your estate on the
first to occur of the Delayed Payment Date or 30 days after the date of your
death.

 

(c)  Notwithstanding the foregoing or any other provision in this offer letter
to the contrary, in no event shall the Company or any of its subsidiaries or
affiliates (or any of their successors) be liable to you or your beneficiaries
for any additional tax, interest or penalty that may be imposed on you pursuant
to Section 409A or for any damages incurred by you as a result of this offer
letter (or the payments or benefits hereunder) failing to comply with, or be
exempt from, Section 409A.

 

14.          Entire Agreement. This offer letter and the documents referred to
herein constitute the entire agreement and understanding of the parties with
respect to the subject matter of this offer, and supersede any and all prior
understandings and agreements, whether oral or written, between or among the
parties hereto with respect to the specific subject matter hereof. If any term
herein is unenforceable in whole or in part, the remainder shall remain
enforceable to the extent permitted by law.

 

15.          Governing Law. This offer letter shall be deemed to be made in, and
in all respects shall be interpreted, construed, and governed by and in
accordance with, the laws of the State of Colorado, irrespective of its choice
of law rules.

 

8

--------------------------------------------------------------------------------


 

16.          Acceptance. This offer will remain open until May 13, 2014. Your
anticipated start date will be June 9, 2014. If you decide to accept our offer,
and I hope you will, please sign the enclosed copy of this letter in the space
indicated and return it to me. Your signature will acknowledge that you have
read and understood and agreed to the terms and conditions of this offer letter
and the attached documents, if any.

 

9

--------------------------------------------------------------------------------


 

Should you have anything else that you wish to discuss, please do not hesitate
to call me. We look forward to the opportunity to welcome you to the Company.

 

 

Very truly yours,

 

 

 

CROCS, INC.

 

 

 

/s/ Daniel P. Hart

 

By: Daniel P. Hart

 

 

 

Its: Executive Vice President, Chief Legal and Administrative Officer

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ Andrew Rees

 

Date signed: 

May 13, 2014

Andrew Rees

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONFIDENTIAL GENERAL RELEASE

 

This Confidential General Release (“Release”) is entered into between
                         (hereinafter “Employee”) and Crocs, Inc. (hereinafter
the “Company”), hereinafter collectively referred to as the “Parties.”

 

WHEREAS, Employee’s employment with the Company terminated effective as of
                              ; and

 

WHEREAS, Employee and the Company desire to resolve any claims or disputes
Employee may have that exist at the time this Release is executed by the
Parties.

 

Therefore, in consideration of all mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is agreed by and between Employee and the Company as follows:

 

1.                                      Employee hereby and forever releases the
Company and its officers, directors, employees, managers, supervisors, agents,
attorneys, insurers, investors, shareholders, administrators, parents,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns (the “Releasees”) from, and agrees not to sue concerning, any claim,
complaint, charge, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected,
disclosed or undisclosed, liquidated or contingent, that Employee may possess
against any of the Releasees arising from any omissions, acts or facts that have
occurred up until and including the date on which Employee signs this Release
including, without limitation:

 

(a)                                 any and all claims arising out of or
relating to Employee’s employment with or separation from the Company;

 

(b)                                 any and all public policy, contract, tort,
or common law claims, including, but not limited to, wrongful discharge of
employment, termination in violation of public policy, discrimination,
harassment, retaliation, breach of contract (express and implied),  breach of a
covenant of good faith and fair dealing (express and implied), breach of
fiduciary duty, promissory estoppel, negligent or intentional infliction of
emotional distress, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, unfair
business practices, defamation, libel, slander, negligence, personal injury,
assault, battery, invasion of privacy, false imprisonment, and conversion;

 

(c)                                  any and all claims or demands for wages,
compensation or other amounts claimed to be due from the Company, including, but
not limited to, claims for bonuses, commissions, stock, stock options, or any
equity or ownership interest in the company, vacation pay, personal time off,
sick pay, fringe benefits, 401K match, expense reimbursements, or any other form
of payment;

 

11

--------------------------------------------------------------------------------


 

(d)                                 any and all claims for violation of federal,
state, or local constitution, law, code, ordinance, statute, or other
legislative enactment including, but not limited to, the Americans with
Disabilities Act, as amended; Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Civil Rights Acts of 1866 and 1871;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Age Discrimination in Employment Act; the Equal Pay Act; the Fair Labor
Standards Act; the Family and Medical Leave Act; the National Labor Relations
Act; the Occupational Safety and Health Act; the Genetic Information
Nondiscrimination Act; the Rehabilitation Act; Executive Order 11246; the Worker
Adjustment and Retraining Notification Act; Employee Retirement Income Security
Act of 1974; the Labor Peace Act; the Lilly Ledbetter Equal Pay Act; the
Colorado Anti-Discrimination Act; the Colorado Wage Act; the Colorado Minimum
Wage Act and Minimum Wage Order 28, and any similar or comparable state, local
or municipal statutes or ordinances;

 

(e)                                  any and all claims arising out of any other
federal, state or local law, rule, regulation or ordinance; and

 

(f)                                   any and all claims for damages (whether
compensatory, punitive, or otherwise), attorneys’ fees and costs.

 

Employee agrees that the release set forth in this Paragraph 1 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  Employee agrees that in the event Employee brings a claim covered by
the foregoing release in which Employee seeks damages or other remedies against
the Releasees, this Release shall serve as a complete defense to such claims and
in the event any government agency pursues any such claim in Employee’s name or
on Employee’s behalf, this Release shall serve as a bar to any monetary recovery
by Employee. Employee shall be responsible to the Company for all costs,
attorneys’ fees and any and all damages incurred by the Company in defending
against a claim brought or pursued by Employee in violation of this Release.

 

Notwithstanding the foregoing, the release set forth in this Paragraph 1 does
not [(i) preclude Employee from any action to enforce any of the terms of the
Employment Agreement], [(ii) release any rights arising under, or preserved by,
the Employment Agreement,] or (iii) preclude Employee’s ability to assert his
rights for indemnification and advancement of expenses from the Company pursuant
to the Company’s director and officer liability Insurance certificate of
incorporation or bylaws, or any indemnification agreement or arrangement between
the Company and Employee.

 

2.                                      Employee affirms that Employee has not
filed, caused to be filed, or presently is a party to any claim against the
Company.

 

3.                                      Employee has not assigned any claims or
rights released in this Release.

 

4.                                      Employee agrees and warrants that
Employee will not disparage, defame, belittle, ridicule, discredit, denigrate or
in any other way harm or damage the reputation of Releasees, their products or
services.  Employee further agrees and warrants that Employee will not make,

 

12

--------------------------------------------------------------------------------


 

file, prepare, report, or assist in making, filing preparing or reporting of any
disparaging remarks regarding Releasees, via the Internet or any news media.

 

5.                                      By entering into this Release, the
Company does not admit that it engaged in any unlawful or improper conduct, or
that it is legally obligated to Employee in any way.

 

6.                                      The consideration stated herein and in
the Release is contractual and not merely a recital.  The Parties hereto execute
and deliver this Release after being fully informed of its terms, contents and
effects.  The Parties acknowledge that this Release is a negotiated agreement
that both Parties have reviewed with their attorneys, that both Parties have had
a full opportunity to revise the language of the Release, and that, in the event
of a dispute, the Release should not be construed in any way either for or
against a party based on whether a particular party was or was not the primary
drafter of this Release.

 

7.                                      This Release shall be effective, binding
on the Parties, and in full force and effect immediately following the execution
of the Release by both Parties, except for Employee’s release of ADEA claims (if
any), which shall be binding and effective as of the expiration of the
revocation period addressed below.

 

8.                                      Employee acknowledges:

 

(a)                                 By executing this Release, Employee waives
all rights or claims, if any, that Employee may have against the Company under
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 626, et seq.
(“ADEA”);

 

(b)                                 That this Release has been written in a
manner calculated to be understood by Employee, and is in fact understood by
Employee;

 

(c)                                  That the aforementioned waiver reflects
specifically, but is not limited to, all rights or claims, if any, that Employee
may have against the Company arising under the ADEA;

 

(d)                                 That Employee is not waiving rights and
claims that Employee may have under the ADEA against the Company that may arise
after the date on which this Release is executed;

 

(e)                                  That Employee is waiving rights and claims
that Employee may have under the ADEA, if any, only in exchange for
consideration in addition to anything of value to which Employee is already
entitled;

 

(f)                                   That Employee is advised and has had the
opportunity to consult with an attorney of Employee’s choice prior to executing
this Release;

 

(g)                                  That Employee has been given a period of 21
days from the date on which Employee receives this Release, not counting the day
upon which Employee receives the Release, within which to consider whether to
sign this Release;

 

13

--------------------------------------------------------------------------------


 

(h)                                 That if Employee wishes to execute this
Release prior to the expiration of the 21-day period set forth in subsection (g)
of this Paragraph 8, Employee may do so;

 

(i)                                     That Employee has been given a period of
7 days following the execution of this Release to revoke Employee’s waiver of
all claims, if any, under the ADEA, and Employee’s release of any claims under
the ADEA shall not become effective or enforceable until the revocation period
has expired without Employee revoking Employee’s waiver of all claims under the
ADEA; and

 

(j)                                    To revoke Employee’s waiver of all claims
under the ADEA, Employee understands that Employee must deliver a written, 
signed statement that Employee revokes Employee’s waiver of all claims under the
ADEA to the Company by hand or by mail within the 7 day revocation period.  The
revocation must be postmarked within the period stated above and properly
addressed to the Company at the following address:

 

Crocs, Inc.

7477 East Dry Creek Parkway

Niwot, CO 80503

 

(k)                                 That this Release becomes null and void and
of no further effect if Employee has not executed and returned this Release
within twenty-one (21) days after the date on which Employee receives this
Release.

 

(l)                                     Employee agrees that any modifications,
material or otherwise, made to this Release, do not restart or affect in any
manner the original up to twenty-one (21) calendar day consideration period.

 

9.                                      This Release may be executed in
counterparts and shall be fully enforceable in all regards if executed in such
manner as if it had been executed as a single document. Signatures obtained by
facsimile shall constitute effective execution of this Release.

 

10.                               Employee and the Company agree that all the
terms of this Release are contained in this document, that no statements or
inducements have been made contrary to or in addition to the statements herein,
that the terms hereof are binding on and enforceable for the benefit of
Employee’s successors and assigns, that the Release shall be governed by
Colorado law, and that the provisions of this Release are severable, so that if
any paragraph of this Release is determined to be unenforceable, the other
paragraphs shall remain valid and fully enforceable.

 

14

--------------------------------------------------------------------------------


 

Accepted and agreed as of this      day of           .

 

 

 

 

 

 

 

 

 

 

 

CROCS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Its:

 

 

15

--------------------------------------------------------------------------------